                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

CHRISTOPHER D. JONES                                                       PLAINTIFF
ADC #611484

V.                          No. 3:20-cv-166-DPM-JTR

KENDALL DRINKARD, Sergeant,
North Central Unit, et al.                                            DEFENDANTS

                                       ORDER

      Pending before the Court is a Motion for Extension of Deadlines filed by

Defendants’ counsel. Doc. 49. Due to his “heavy workload,” he requests a 45-day

extension “to complete discovery and to file [a] motion for summary judgment.” Id.

      The initial Scheduling Order in this case set a March 24, 2021 discovery

deadline and an April 23, 2021 deadline for the filing of dispositive motions. Doc.

15. The Court previously granted Defendants a 30-day extension to the discovery

deadline, extending it to April 26, 2021. Doc. 41.1 That deadline has long since

passed. Moreover, on June 17, 2021, when the Court entered its revised Scheduling

Order setting the current June 30, 2021 dispositive motions deadline, it noted that

the discovery period had already ended. Doc. 47.




      1
        Defendants’ earlier Motion to Extend Time, which sought a 30-day extension to the
discovery deadline, was also based on Defense counsel’s “heavy workload.” Doc. 40.
      Thus, Defendants’ Motion for Extension of Deadlines (Doc. 49) is

GRANTED IN PART and DENIED IN PART. The Motion is GRANTED to the

extent that the dispositive motions deadline is extended 21 days from the date of this

Order. Otherwise, the Motion is DENIED.

      Accordingly, any dispositive motions on the merits of this case are due by

July 21, 2021. If claims remain after dispositive motions are decided, a final

scheduling order will be issued for trial.

      IT IS SO ORDERED this 30th day of June, 2021.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                             2
